DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-15 and 25 are cancelled.  Claim 37 is new.  Claims 16-24 and 26-37 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US PG Pub. 20160124238).
Regarding claim 16, Hoang discloses a stereoscopic imaging apparatus (apparatus of fig. 3) comprising:
a polarization beam splitter (The plates 322 and/or 324 can be made differently. For example, as a variant, the grid is replaced with a stack of thin layers of a dielectric material. The plate can also be a polarizer-splitter cube (or "beam splitter cube"); para. 0071) for splitting image light into a transmitted beam and first and second reflected beams based on polarization (para. 0071);

a first electro-mechanically actuatable reflecting member (reflectors 312 of fig. 3 that is replaced by mirror 6 of fig. 6) that is actuatable for adjusting a path of the first reflected beam (para. 0075; replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors), and
a second electro-mechanically actuatable reflecting member (reflectors 314 that is replaced by mirror 6 of fig. 6 of fig. 3) that is actuatable for adjusting a path of the second reflected beam (para. 0075; replacing the reflectors 312 and 314 with reflectors 
wherein the first and second actuatable reflecting members are actuatable for adjusting the first and second reflected beams such that they overlap (para. 0042; the trajectory of the beams 308 and 310 so that these beams 308 and 310 are projected onto the screen 4 to form, with the beam 306, a stereoscopic image...the image of a stereoscopic image has images that are partially overlapped) the transmitted beam within a first part and a second part (para. 0075; reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors), respectively.
a first motor (an actuator is a mechanism that can be controlled by a control signal.  Hoang discloses this point in para. 0075; by replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors thereby making the deformable reflectors electro-mechanical) for adjusting a direction (illustrated in figs. 12 and 13 the actuator 63 either pushes or pulls the mirror 62 in either upward or downward direction) of the first electro-mechanically actuatable reflecting member in at least one of an upward direction, a downward direction, a leftward direction, and a rightward direction, and a second motor (an actuator is a mechanism that can be controlled by a control signal.  Hoang discloses this point in para. 0075; by replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors thereby making the deformable reflectors electro-mechanical) for adjusting a direction of the second electro-

Regarding claims 17 and 36, Hoang discloses wherein the first actuatable reflecting member (para. 0075-0076) comprises:
a first reflecting member (para. 0077 states that mirrors 312 and 314 will be replaced for deformable mirrors 6 of figs. 6-8) for reflecting the first reflected beam (312); and a first actuator (deformation actuator 63 of fig. 8) for actuating the first reflecting member (312) for adjusting a direction of the first reflecting member upward and downward and leftward and rightward (para. 0075-0077; because the mirror is deformable, it is capable of reflecting light in a plurality directions); and
wherein the second actuatable reflecting member (para. 0077 states that mirrors 312 and 314 will be replaced for deformable mirrors 6 of figs. 6-8) comprises:
a second reflecting member (314) for reflecting the second reflected beam; and a second actuator (deformation actuator 63 of fig. 8) for actuating the second reflecting member for adjusting a direction of the second reflecting member upward and downward and leftward and rightward (para. 0075-0077; because the mirror is deformable, it is capable of reflecting light in a plurality directions).
a first motor (an actuator is a mechanism that can be controlled by a control signal.  Hoang discloses this point in para. 0075; by replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response an actuator is a mechanism that can be controlled by a control signal.  Hoang discloses this point in para. 0075; by replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors thereby making the deformable reflectors electro-mechanical) for adjusting a direction of the second electro-mechanically actuatable reflecting member in at least one of an upward direction, a downward direction, a leftward direction, and a rightward direction (illustrated in figs. 12 and 13 the actuator 63 either pushes or pulls the mirror 62 in either upward or downward direction);

Regarding claim 18, Hoang further comprising a driving unit (para. 0077; mirror 6 also comprises a deformation actuator 63. Here the actuator 63 passes through the support 61 so as to be driven by a mechanism) for driving the first and second actuators (63) of the first and second actuatable alignment type reflecting members (312 and 314 that are replaced by deformable mirror 6) in response to a first adjustment signal (para. 0075; modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors.).



Regarding claim 22, Hoang discloses wherein the actuatable main body comprises a actuator (actuator 63) for actuating the actuatable main body (reflecting panel 62 of fig. 6) in response to a second adjustment signal so as to adjust an upward and downward angle of the actuatable main body (the mirror is deformable, it is capable of reflecting light in a plurality directions), wherein the actuatable main body (62) further comprises the polarizing beam splitter (para. 0045; element 304 comprises two plates 322, 324 to carry out splitting and beam polarization. The plates 322 and 324 are joined together by a join 326. In this description, the term "splitter-polarizer plate" designates in a generic manner an optical beam splitter-polarizer), the modulator, and the first and second actuatable alignment type reflecting members (312 and 314).

Regarding claim 23, Hoang further comprising a driving unit (para. 0077; mirror 6 also comprises a deformation actuator 63. Here the actuator 63 passes through the support 61 so as to be driven by a mechanism) for driving the first and second actuator (63) of the first and second actuatable alignment type reflecting members (312 and 314 that are replaced by deformable mirror 6) in response to a first adjustment signal (para. 0075; modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors.).

Claims 19, 20, 24 and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US PG Pub. 20160124238) as in view of Silverstein (US PG Pub. 20070132953).
Regarding claim 19, Hoang discloses a stereoscopic imaging apparatus (apparatus of fig. 3) adjustable reflective mirrors (312 and 314).
Hoang fails to teach further comprising a camera for checking a state of alignment of the first and second reflected beams with the transmitted beam.
Silverstein discloses further comprising a camera (sensor 104 of fig. 9) for checking a state of alignment of the first and second reflected beams with the transmitted beam (para. 0076).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic imaging apparatus of Hoang with the sensor of Silverstein in order to counter any offset between the projected images.

Regarding claim 20, Hoang stereoscopic imaging apparatus (apparatus of fig. 3) having deformable reflective mirrors (para. 0077; mirror 6 that replaces each of reflectors 312 and 314).
Hoang fails to teach wherein the alignment state checking signal includes information representative of overlap of the transmitted beam with at least one of the first and second reflected beams.
Silverstein discloses wherein the alignment state checking signal includes information representative of overlap of the transmitted beam with at least one of the first and second reflected beams (para. 0076; Target 106 is devised to show proper 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic display device of Hoang with the feedback system of Silverstein in order to counter any offset between the projected images.

Regarding claim 24, Hoang discloses a stereoscopic image display apparatus for spatially split from image light into the transmitted beam and the first and second reflected beams based on polarized components (illustrated in fig. 3 via polarized phase plates 322 and 324) and (a control circuit 31 of figs. 1 and 2 which is in communication with the actuator 63 of each mirror; para. 0081).
Hoang fails to teach a controller for a stereoscopic image display apparatus, the controller being configured for: transmitting an alignment-checking signal for initiating an alignment-checking function for checking a state of alignment and receiving an alignment state checking signal representative of the state of alignment of the first and second reflected beams with the transmitted beam; transmitting a first alignment control signal to alter the direction of the beam.
Silverstein discloses a controller (control logic processor 108 of fig. 9) for a stereoscopic image display apparatus, the controller being configured for: transmitting 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic display device of Hoang with the feedback system of Silverstein in order to counter any offset between the projected images.




Regarding claim 27, Hoang discloses wherein the transmitter operable to transmit the adjustment control signal (para. 0075; reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal) includes instructions for adjusting at least one of an upward angle and a downward angle of a main body of a stereoscopic image display apparatus (para. 0042; two optical reflectors 312 and 314, configured to modify, respectively, the trajectory of the beams 308 and 310 so that these beams 308 and 310 are projected onto the screen 4 to form, with the beam 306, a stereoscopic image...the image of a stereoscopic image has images that are partially overlapped).

Regarding claim 29, Hoang discloses a stereoscopic imaging apparatus (apparatus of fig. 3) having deformable reflective mirrors (para. 0077; mirror 6 that replaces each of reflectors 312 and 314).
Hoang fails to teach wherein the alignment state checking signal includes information representative of overlap of the transmitted beam with at least one of the first and second reflected beams.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic display device of Hoang with the feedback system of Silverstein in order to counter any offset between the projected images.

Regarding claim 30, Hoang discloses adjusting a stereoscopic image display apparatus having a polarization beam splitter for spatially splitting received image light into a transmitted beam and first and second reflected beams (illustrated in fig. 3 via polarized phase plates 322 and 324).
Hoang fails to teach a control system comprising a camera for automatically capturing an image generated by the transmitted beams, thereby generating a captured image having a transmitted beam portion; a controller for automatically evaluating the captured image to locate a center of the transmitted beam portion of the captured image; and a driving unit for automatically actuating first and second alignment of the captured image to overlap the transmitted beam portion of the captured image.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic display device of Hoang with the feedback system of Silverstein in order to counter any offset between the projected images.

Regarding claim 31, Hoang discloses adjusting a stereoscopic image display apparatus having a polarization beam splitter for spatially splitting received image light into a transmitted beam and first and second reflected beams (illustrated in fig. 3).
Hoang fails to teach wherein the controller automatically evaluates the captured image to further locate the first and second reflected beam portions of the captured image.
Silverstein discloses wherein the controller automatically evaluates the captured image to further locate the first and second reflected beam portions of the captured 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic display device of Hoang with the feedback system of Silverstein in order to counter any offset between the projected images.

Regarding claim 32, Hoang discloses wherein the controller (para. 0075; modifying the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors) is in communication with the driving unit (63) for communication of an alignment signal to the driving unit for actuating the first and second alignment type reflecting members (reflectors 312 and 214) such that first and second upper end images (from beams 308 and 310 illustrated in fig. 5) of the respective first and second reflected beam portions overlap (para. 0042; the trajectory of the beams 308 and 310 so that these beams 308 and 310 are projected onto the screen 4 to form, with the beam 306, a stereoscopic image...the image of a stereoscopic image has images that are partially overlapped) an upper end image of the transmitted beam portion and such that first and second lower end images of the respective first and second reflected beam portions overlap a lower end image of the transmitted beam portion (the trajectory of the beams 308 and 310 so that these beams 308 and 310 are projected onto the screen 4 to form, with the beam 306, a stereoscopic image...the image of a stereoscopic image has images that are partially overlapped).

Regarding claim 33, Hoang discloses wherein the controller is in communication with the driving unit for communication of an alignment signal to the driving unit (para. 0075) for actuating the first and second alignment type reflecting members (para. 0075; replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors).

Regarding claim 34, Hoang discloses wherein the controller is in communication with the driving unit for communication of an alignment signal to the driving unit (para. 0075) for adjusting an angle of the transmitted beam (para. 0075; replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors).

Regarding claim 35, Hoang discloses a stereoscopic imaging apparatus (apparatus of fig. 3) having adjustable reflective mirrors (para. 0077; mirror 6 that replaces each of reflectors 312 and 314).
Hoang fails to teach wherein the controller is configured for repeatedly: transmitting an alignment signal to the driving unit for moving a center image of the first and second reflected beam portions to overlap a center image of the transmitted beam portion; and comparing the center image of the first and second reflected beam portions with the center image of the transmitted beam portion, wherein the transmitting of the alignment signal and the comparing of the center images are automatically repeated until the center image of the first and second reflected beam portions completely 

Regarding claim 37, Hoang discloses a stereoscopic imaging apparatus (apparatus of fig. 3) having a first and second actuatable reflective mirrors (para. 0077; mirror 6 that replaces each of reflectors 312 and 314 and para. 0078; a reflecting panel 62 and a deformation actuator 63 that are identical to those of the first variant).
Hoang fails to teach wherein the controller is in communication with the driving unit for communication of an alignment signal to the driving unit.
Silverstein discloses wherein the controller is in communication with the driving unit (Target 106 of fig. 9 is devised to show proper overlap of the modulated component color images projected onto display surface 40 may be used to detect proper overlap at a control logic processor 108; para. 0076) for communication of an alignment signal to the driving unit for driving first and second motors of the first and second actuator (para. 0076; Corresponding actuators 102r, 102g, and 102b, such as stepping motors or piezoelectric actuators can be used to effect fine tuning alignment adjustment).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the stereoscopic display device of Hoang with the feedback system of Silverstein in order to counter any offset between the projected images.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 28 that was found to be allowable is wherein the transmitter operable to transmit the adjustment control signal is further operable to complete transmission prior to the transmitting of the first and second alignment control signals.

Response to Arguments
Applicant argues on page 9 of the Remarks the Hoang does not teach or suggest any motor for adjusting a direction of the first electro-mechanically actuatable reflecting member.
Examiner respectfully disagrees.  Hoang discloses a deformable electro-mechanical actuator.  It is noted that an actuator is a mechanism that can be controlled by a control signal.  Therefore, an actuator is a motor and the actuator adjusts a direction of the mirror illustrated in figs. 12 and 13; the actuator 63 either pushes or pulls the mirror 62 in either upward or downward direction thereby, fulfilling the claimed requirement of an electro-mechanically actuatable reflecting member in at least one of an upward direction or a downward direction. Hoang discloses this point in para. 0075; by replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, and a control signal inherently means an electromechanical actuator, which is a motor. 

Applicant argues on page 12 of the Remarks that Hoang’s actuator is nothing more than a mechanical adjustment screw for manually adjusting Hoang’s deformable mirror.
Examiner respectfully disagrees.  Examiner notes that Hoang para. 0075 explicitly states “…can also be made by replacing the reflectors 312 and 314 with reflectors able to modify the trajectory of the beams 308 and 310 in response to a control signal, such as deformable reflectors”. The actuation in response to a control signal means that the adjustment is not manual; therefore, the actuator reads on a motor. Examiner notes that a motor is a device that converts electric energy into mechanical energy  

Applicant argues on page 14 of the Remarks that there is no mention of a motor limitation.
Examiner agrees.  The current rejections have been updated to match the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tantasirkorn (US PG Pub. 20070013877) discloses a projection mirror 108 that is adjustable in two perpendicular axes via actuator 110; para. 0022.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	13 January 2021
/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882